EXHIBIT 10-2

PREPARED BY AND RETURN TO:

LYNNE R. WILSON, ESQUIRE

SHUFFIELD, LOWMAN & WILSON, P.A.

1000 Legion Place, Suite 1700

Orlando, Florida  32801

MORTGAGE AND SECURITY AGREEMENT

          THIS MORTGAGE AND SECURITY AGREEMENT (“Mortgage”) is made as of
November 18, 2005, between PINEAPPLE HOUSE OF BREVARD, INC., a Florida
corporation  (herein “Mortgagor”), whose address for notices under this Mortgage
is 1684 W. Hibiscus Blvd., Melbourne, Florida 32901 and BRANCH BANKING AND TRUST
COMPANY (herein “Mortgagee”), whose address for notices under this Mortgage is
255 South Orange Avenue, Suite 112, Orlando, Florida 32801.

ARTICLE I

DEFINITIONS

          As used herein, the following terms shall have the following meanings
herein specified, such definition to be applicable equally to the singular and
plural forms of such terms:

 

          (a)     Commitment:  Lender’s Letter of Commitment to the Borrower to
make the Loan, dated July 7, 2005, together with all amendments.

 

 

 

          (b)     Default Rate:  The rate of interest specified in the Note as
that rate at which the Note and all sums due thereunder shall bear interest from
the date when due until paid.

 

 

 

          (c)     Event of Default:  As defined in Article 6 of this Mortgage.

 

 

 

          (d)     Fixtures:  All fixtures now or hereafter located under, on or
above the Land which constitute or will constitute fixtures under the law of the
state of Florida which term includes any part of the fixtures.

 

 

 

          (e)     Guarantor:  THE GOLDFIELD CORPORATION, a Delaware corporation,
SOUTHEAST POWER CORPORATION, a Florida corporation, BAYSWATER DEVELOPMENT
CORPORATION, a Florida corporation, and OAK PARK OF BREVARD, INC., a Florida
corporation, jointly and severally.

 

 

 

          (f)     Impositions:  All  (i) real estate and personal property taxes
and other taxes and assessments, public or private; water and sewer rates and
charges; all other governmental or non-governmental charges; any interest or
costs or penalties with respect to any of the foregoing; and charges for any
easement or agreement maintained for the benefit of the Mortgaged Property,
general and special, ordinary and extraordinary, foreseen and unforeseen, of any
kind and nature whatsoever which at any time prior to or after the execution of
the Security Documents may be assessed, levied, or imposed upon the Mortgaged
Property or the rent or income received therefrom, or any use or occupancy
thereof (excluding Mortgagor’s income taxes),  and  (ii) other taxes,
assessments, fees and governmental and non-governmental charges levied, imposed
or assessed upon or against Mortgagor or any of its properties.


--------------------------------------------------------------------------------




 

          (g)     Improvements:  All buildings, structures, fruit trees, groves,
betterments and other improvements of any nature now constructed or hereafter
constructed or situated in whole or in part under, on, above or upon the Land,
regardless of whether physically affixed thereto or severed or capable of
severance therefrom, and all replacements thereof, which term includes any part
thereof.

 

 

 

          (h)     Indebtedness:  The principal of, interest on and all other
amounts, payments and premiums due under the Note and any advances made
hereunder by Mortgagee.

 

 

 

          (i)     Land:  The real estate (and other interest or interests in
real estate, if any) described on Exhibit “A” attached hereto, which by this
reference is made a part hereof for all purposes, which term includes any part
of the Land.

 

 

 

          (j)     Leases:  Any and all leases, tenancies, subleases, licenses,
concessions or grants of other possessory interests granted by Mortgagor as
Lessor, now or hereafter in force, oral or written, covering or affecting the
Mortgaged Property.

 

 

 

          (k)     Loan Agreement:  The construction or other loan agreement,
dated of even date herewith, between Mortgagor and Mortgagee.

 

 

 

          (l)     Maturity Date:  The Maturity Date as stated in the Note.

 

 

 

          (m)     Mortgaged Property:  The Land, the Improvements, the Fixtures
and the Personal Property together with:


 

(i)

all rights, privileges, tenements, hereditament, rights-of-way, easements,
appendages, appurtenances, riparian or littoral  rights now or hereafter
belonging or in anywise appertaining to the Land and/or the Improvements; all
right, title and interest of Mortgagor in and to any streets, ways, alleys,
strips or gores of land now or hereafter adjoining, crossing or pertaining to
the Land; and

 

 

 

 

(ii)

all of the Mortgagor’s right, title and interest in and to any award or awards
heretofore made or hereafter to be made whether in condemnation, eminent domain
or otherwise, by any Municipal, County, State or Federal governmental body,
authority or Board to the present and all subsequent owners of the Land, the
Improvements, the Fixtures and the Personal Property, including any award or
awards for any change or changes of grade of any street or streets affecting the
Land and/or Improvements and/or the Fixtures and/or Personal Property; and

 

 

 

 

(iii)

all of the estate, right, title interest, claim or demand whatsoever of
Mortgagor, either at law or in equity, in and to the Land, the Rents, the
Improvements, the Fixtures and the Personal Property;

 

 

 

          which term includes any part of the foregoing property described as
Mortgaged Property.


 

          (n)     Note:  The promissory note, dated as of even date with this
Mortgage, made by Mortgagor to the order of Mortgagee, in the original principal
amount of $14,000,000.00 and secured by this Mortgage, which has a maturity date
of November 18, 2007, which by this reference is made a part hereof for all
purposes together with all future advance promissory notes or other promissory
notes executed in conjunction with this Mortgage and all renewals, extensions,
modifications, and consolidations of any of the aforesaid.

 

 

 

          (o)     Obligations:  Any and all of the covenants, promises and other
obligations (other than for the payment of the Indebtedness) made or owing by
Mortgagor or others to or due to Mortgagee under and as set forth in the Note,
the Loan Documents and the Security Documents.

2

--------------------------------------------------------------------------------




 

          (p)     Partnership:  Any general or limited partnership, joint
venture, or other form of partnership, however designated.

 

 

 

          (q)     Permitted Encumbrances:  Permitted Encumbrances, if any, shown
on Exhibit “B” attached hereto, which by this reference is made a part hereof
for all purposes.

 

 

 

          (r)     Personal Property:  Personal property, if any, described on
Exhibit “C” attached hereto, if any, which by this reference is made a part
hereof for all purposes, which term includes any part of the Personal Property.

 

 

 

          (s)     Rents:  All of the rents, revenues, income, profits and other
benefits now or hereafter arising from the occupancy, use and enjoyment of the
Mortgaged Property.

 

 

 

          (t)     Security Agreement:  The security agreement set forth in this
Mortgage, wherein and whereby Mortgagor grants a security interest in the
Fixtures and the Personal Property to Mortgagee, and any other security
agreement, if any, between Mortgagor and Mortgagee, dated of even date herewith,
wherein and whereby Mortgagor grants a security interest in the collateral
described therein to Mortgagee to secure repayment of the Note.

 

 

 

          (u)     Security Documents:  This Mortgage, the Assignment of Rents
and Leases, if any, the Financing Statements, the Security Agreement, the Loan
Agreement and the Note.

 

 

 

          (v)     Financing Statements:  The Financing Statements filed, or to
be filed, with the Secretary of State of the State of Florida and recorded, or
to be recorded in the County or Counties where the Land is located perfecting
the Security Interest created by the Security Agreement.

 

 

 

          (w)     Assignment of Rents and Leases:  The assignment of the
tenancies, leases, rents and profits set forth in this Mortgage, wherein and
whereby Mortgagor assigns the  Leases, Rents and Profits from the Mortgaged
Property to Mortgagee, and any other Assignment of Leases, Rents and Profits, if
any, between Mortgagor and Mortgagee, dated of even date herewith whereby
Mortgagor assigns the Rents, Leases and Profits from the Mortgaged Property to
the Mortgagee.

 

 

 

          (x)     Loan Documents:  All documents including the Security
Documents and the Commitment, executed, prepared or delivered in conjunction
with or implementing the loan transaction between Mortgagor and Mortgagee.

ARTICLE II

GRANT

2.1     Grant.  To secure the payment of the Indebtedness and the performance
and discharge of the Obligations, Mortgagor does by these presents give,
transfer, grant, bargain, sell, alien, remise, release, assign, mortgage,
hypothecate, deposit, pledge, set over, confirm, convey and warrant unto
Mortgagee  (A) all estate, right, title and interest of Mortgagor in and to the
Mortgaged Property, whether now owned or held or hereafter acquired by
Mortgagor, subject, however, to the Permitted Encumbrances, to have and to hold
the Mortgaged Property unto Mortgagee, its successors and assigns forever; and 
(B) the Rents and Leases.

2.2     Condition of Grant.  The condition of these presents is such that if
Mortgagor shall pay or cause to be paid the Indebtedness as and when the same
shall become due and payable and shall observe, perform and discharge the
Obligations, then the Security Documents and the estates and rights granted by
them shall be null and void, otherwise to remain in full force and effect.

3

--------------------------------------------------------------------------------




ARTICLE III

REPRESENTATIONS AND WARRANTIES

          Mortgagor hereby represents and warrants to Mortgagee that:

3.1     Corporate Power of Borrower.  Mortgagor is a corporation and  (i) is
duly organized, validly existing and in good standing under the laws of the
State of its incorporation,  (ii) has the corporate power and authority to own
its properties and to carry on its business as now being conducted,  (iii) has
fully paid capital stock issued and outstanding, (iv) is qualified to do
business in the jurisdiction in which the Land is located, and  (v) is in
compliance with all laws, regulations, ordinances and orders of all public
authorities applicable to it.

3.2     Validity of Loan Instruments.  (A) The execution, delivery and
performance by Mortgagor of the Note, the Security Documents and/or the Loan
Documents, and the borrowing evidenced by the Note,  (i) are within the
corporate powers and purposes of Mortgagor, (ii) have been duly authorized by
all requisite corporate action,  (iii) have received all necessary governmental
approval, and  (iv) will not violate any provision of law, any order of any
court or other agency of government, the articles of incorporation or bylaws of
Mortgagor or any indenture, agreement or other instrument to which Mortgagor is
a party or by which it or any of its property is bound, or be in conflict with,
result in a breach of or constitute (with due notice or lapse of time) a
default  under any such indenture, agreement or other instrument, or result in
the creation or imposition of any lien, charge or encumbrance of any nature
whatsoever upon any of its property or assets, except as contemplated by the
provisions of the Security Documents and/or the Loan Documents; and  (B) the
Note and the Security Documents and/or the Loan Documents, when executed and
delivered by Mortgagor, will constitute the legal, valid and binding obligations
of Mortgagor in accordance with their respective terms.

3.3     Other Information.  All other information, reports, financial
statements, papers and data given and to be given to Mortgagee with respect: 
(A) to Mortgagor or any Guarantor;  (B) to the loan evidenced by the Note and
the Security Documents and/or the Loan Documents; or  (C) to others, if any,
obligated under the terms of the Security Documents and/or the Loan Documents
are true, accurate and correct in all material respects and complete insofar as
completeness may be necessary to give Mortgagee a true and accurate knowledge of
the subject matter.

3.4     Mortgaged Property and Other Property.  Mortgagor has good and
marketable title in fee simple to the Land, and has, and will have, good and
marketable title to the Improvements, Fixtures and Personal Property all free
and clear of any liens, charges, encumbrances, security interests and adverse
claims whatsoever except the Permitted Encumbrances as applicable. Mortgagor
will preserve its title to the Mortgaged Property and will forever warrant and
defend the same to the Mortgagee and will forever warrant and defend the
validity and priority of the lien of this Mortgage against the claims of all
persons and parties whomsoever, except those holding Permitted Encumbrances.

3.5     Taxes.  Mortgagor has filed all Federal, State, County and Municipal
income tax returns required to have been filed by it and has paid all taxes
which have become due pursuant to such returns, pursuant to any assessments
received by it or pursuant to law, and Mortgagor does not know of any basis for
additional assessment in respect of such taxes or additional taxes.

3.6     Litigation.  There is not now pending against or affecting Mortgagor or
the Mortgaged Property or any part of it, nor, to the knowledge of Mortgagor, is
there threatened or contemplated any action, suit or proceeding at law or in
equity or by or before any administrative agency which if adversely determined
would materially impair or affect its financial condition or operation or
Mortgagor’s ownership of the Mortgaged Property.

3.7     Utilities.  There is available to the Land through public or private
easements or rights-of-way abutting or crossing the Land (which would inure to
the benefit of Mortgagee in case of enforcement of this Mortgage) a water supply
approved by all health and other authorities having jurisdiction, a sanitary
sewer service approved by all health and other authorities having jurisdiction,
electric service, and telephone service, of sufficient capacity to serve the
needs of the Land according to its intended use.

4

--------------------------------------------------------------------------------




ARTICLE IV

AFFIRMATIVE COVENANTS

          Until the entire Indebtedness shall have been paid in full, Mortgagor
hereby covenants and agrees as follows:

4.1     Existence.  Mortgagor will preserve and keep in full force and effect
its corporate  existence, rights, franchises and trade names.

4.2     Compliance with Laws.  Mortgagor will promptly and faithfully comply
with, conform to and obey all present and future laws, ordinances, rules,
regulations and requirements of every duly constituted governmental entity,
authority or agency and of every Board of Fire Underwriters having jurisdiction,
or similar body exercising similar functions, which may be applicable to it or
to the Mortgaged Property or to the use or manner of use, occupancy, possession,
operation maintenance, alteration, repair or reconstruction of the Mortgaged
Property, whether or not such law  ordinance, rule, order, regulation or
requirement shall necessitate structural changes or improvements or interfere
with the use or enjoyment of the Mortgaged Property. The Mortgagor hereby
represents that the Mortgaged Property is presently zoned and classified under
the zoning code presently in effect in the jurisdiction where the Land is
located that permits the Mortgaged Property to be used for its intended use.

4.3     Payment of Impositions.  Mortgagor will duly pay and discharge, or cause
to be paid and discharged, the Impositions, such Impositions or installments
thereof to be paid not later than the due date thereof, or the day any fine,
penalty, interest or cost may be added thereto or imposed by law for the
non-payment thereof (if such day is used to determine the due date of the
respective item); provided, however, that if, by law, any Imposition may be paid
in installments, at the option of the taxpayer or other person obligated to pay
it (whether or not interest shall accrue on the unpaid balance of such
Imposition), Mortgagor may exercise the option to pay the same in such
installments.

4.4     Repair.  Mortgagor will keep the Mortgaged Property in good order and
condition and make all necessary or appropriate repairs and replacements thereof
and betterments and improvements thereto, ordinary and extraordinary, foreseen
and unforeseen, and use its best efforts to prevent any act or thing which might
impair the value or usefulness of the Mortgaged Property.

4.5     Insurance.  Mortgagor will maintain in full force and effect paid
insurance upon such part of the Mortgaged Property as is usually insurable
against loss by fire and such other hazards, casualties and contingencies as are
normally and usually covered by “special form” coverage policies usually in
effect in the locality where such part of the Mortgaged Property is situated and
rental interruption insurance in an amount equal to twelve (12) months estimated
gross revenues from the operations at the Mortgaged Property (less those
expenses that would not be incurred during the period of rental interruption)
and such other risks, hazards, casualties and contingencies  as reasonably may
be specified by Mortgagee from time to time, including but not limited to
insurance against flood, earthquake and subsidence, all the aforesaid in amounts
and with insurers of recognized responsibility and which are acceptable to
Mortgagee; Mortgagor will cause each insurance policy issued in connection with
this paragraph to contain a New York standard, non-contributory mortgagee
endorsement and to provide (and the insurer issuing such policy to certify to
Mortgagee) that:  (A) loss payments will be payable to Mortgagee, such payments
to be applied, at the option of Mortgagee, to the restoration, repair or
replacement of the Mortgaged Property, or to the payment of the Indebtedness,
whether or not due;  (B) the interest of Mortgagee shall be insured regardless
of any breach or violation by Mortgagor of  any warranties, declarations or
conditions in such policy; (C) if any such insurance policy be subject to
cancellation or be endorsed or sought to be endorsed to effect a change in
coverage for any reason whatsoever, such insurer will promptly notify Mortgagee
and such cancellation or change shall not be effective as to Mortgagee for
thirty (30) days after receipt by Mortgagee of such notice; and  (D) Mortgagee
may, but shall not be obligated to, make premium payments to prevent lapse or
cancellation by reason of nonpayment of premium, and that such payments shall be
accepted by the insurer.  Mortgagor shall furnish to Mortgagee the original of
each such policy at the time of execution hereof, and the original of each
renewal policy not less than thirty (30) days prior to the expiration of the
original policy or the preceding renewal policy (as the case may be), together
with receipts or other evidence that the premiums thereon have been paid.  In
the event of enforcement of this Mortgage by Mortgagee or transfer of title to
the Mortgaged Property in extinguishment of the Indebtedness, all right, title
and interest of Mortgagor in and to all insurance policies then in force with
respect to the Mortgaged Property shall pass to the purchaser or grantee.
Mortgagor shall not take out separate insurance concurrent in form or
contributing in the event of loss with that to be required under this paragraph,
unless Mortgagee is included thereon as a named insured with loss payable to
Mortgagee.  The Mortgagor shall immediately notify the Mortgagee whenever any
such separate insurance is taken out and shall promptly deliver to Mortgagee the
policy or policies of such insurance.

5

--------------------------------------------------------------------------------




4.6     Restoration Following Insured Casualty.  In the event of the happening
of any casualty of any kind or nature, ordinary or extraordinary, foreseen or
unforeseen, of the kind to be covered by insurance under paragraph 4.5,
resulting in damage to or destruction of any part of the Mortgaged Property,
Mortgagor will promptly give notice thereof to Mortgagee, and if Mortgagee
elects to permit Mortgagor to apply the insurance proceeds to the restoration,
repair or replacement of the damaged or destroyed Mortgaged Property, Mortgagor
will promptly, at Mortgagor’s sole cost and expense, whether or not the
insurance proceeds shall be sufficient for the purpose, commence and diligently
continue to restore, repair, replace, rebuild or alter the damaged or destroyed
Mortgaged Property as nearly as possible to its value, condition and character
immediately prior to such damage or destruction.  Election by Mortgagee to
permit Mortgagor to apply the insurance proceeds to the restoration, repair or
replacement of the damaged or destroyed Mortgaged Property shall not affect the
lien of this Mortgage or reduce the amount of the Indebtedness secured by this
Mortgage.

4.7     Restoration Following Uninsured Casualty.  In the event of the happening
of any casualty of any kind or nature, ordinary or extraordinary, foreseen or
unforeseen, not covered by insurance under paragraph 4.5, resulting in damage to
or destruction of the Mortgaged Property, Mortgagor will give notice thereof to
Mortgagee and Mortgagor will promptly, at Mortgagor’s sole cost and expense,
commence and diligently continue to restore, repair, replace, rebuild or alter
the damaged or destroyed Mortgaged Property as nearly as possible to  its value,
condition and character immediately prior to such damage or destruction.

4.8     Performance of Other Agreements.  Mortgagor will duly and punctually
perform all covenants and agreements expressed as binding upon it under any
lease, Permitted Encumbrance or any other agreement of any nature whatsoever to
which it is a party which involves the Mortgaged Property.

4.9     Inspection.  Mortgagor will permit Mortgagee and parties designated by
Mortgagee, at all reasonable times, to inspect the Mortgaged Property.

4.10     Hold Harmless.  Mortgagor will defend at its own cost and hold
Mortgagee harmless from any action, proceeding or claim affecting the Mortgaged
Property, or the value of the Note or the Security Documents and/or the Loan
Documents, arising out of action or inaction by Mortgagor.

4.11     Contest of Tax Assessments, Etc.  After prior written notice to
Mortgagee, Mortgagor, at its own expense, may contest by appropriate legal
proceedings, promptly initiated and conducted in good faith and with due
diligence, the amount, validity or application, in whole or in part, of:  (A)
any of the legal requirements referred to in paragraph 4.2; or  (B) any
Imposition; provided that  (i) in the case of any unpaid Imposition, such
proceedings shall suspend the collection thereof from Mortgagor and from the
Mortgaged Property,  (ii) the Mortgaged Property will not be in danger of being
sold, forfeited, terminated, canceled or lost,  (iii) the use of the Mortgaged
Property for its present intended purpose or purposes will not be interrupted,
lost or terminated,  (iv) Mortgagor shall have set aside adequate reserves with
respect thereto or place in force an adequate performance or payment bonds, or
both, and  (v) Mortgagor shall have furnished such security as may be required
in the proceedings or as may be reasonably requested by Mortgagee.

6

--------------------------------------------------------------------------------




4.12     Expenses.  The Mortgagor will pay or reimburse the Mortgagee for all
reasonable attorneys’ fees, (including paralegal fees) costs and expenses paid
or incurred by the Mortgagee in any action, proceeding or dispute of any kind
(including, but not limited to, those incurred prior to or without trial in
mediation or arbitration, at trial, on appeal or otherwise) in which the
Mortgagee is made a party or appears as party plaintiff or defendant, affecting
the Note, this Mortgage, Mortgagor, the Loan Documents, any Guarantor, the
Mortgaged Property, including but not limited to the foreclosure or other
enforcement of this Mortgage, any condemnation or eminent domain action
involving the Mortgaged Property or any part thereof, any action to protect the
security hereof, or any proceeding in probate, reorganization or bankruptcy, and
any such amounts paid or incurred by the Mortgagee shall be added to the
Indebtedness, shall bear interest at the Default Rate from date of payment and
shall be secured by the lien of this Mortgage.

4.13     Performance of the Commitment.  The terms of the Commitment, if any,
shall survive the execution and delivery of this Mortgage and Mortgagor shall
timely comply with, abide by and perform all the terms, obligations and
conditions of the Commitment on its part to be complied with, abided by and
performed.

4.14     Tax and Insurance Escrow.  Supplementing the provisions of paragraphs
4.3 and 4.5 hereof, and if required by Mortgagee, the Mortgagor shall pay to
Mortgagee on the payment date of installments of principal and/or interest,
together with and in addition to such installments of principal and/or interest,
until the Note is fully paid, an installment of the Impositions and insurance
premiums for such insurance as is required hereunder, next due on the Mortgaged
Property in an amount sufficient, as estimated by Mortgagee, to accumulate the
sum required to pay such Impositions and insurance, as applicable, thirty (30)
days prior to the due date thereof.  Amounts held hereunder shall not be, nor be
deemed to be, trust funds, but may be commingled with the general funds of
Mortgagee, and no interest shall be payable with respect thereto unless required
by applicable law.  Upon demand of Mortgagee, Mortgagor agrees to deliver to
Mortgagee such additional money as is necessary to make up any deficiencies in
the amounts necessary to enable Mortgagee to pay such Impositions and insurance
premiums when due. In case of an Event of Default, the Mortgagee may apply to
the reduction of the Indebtedness, at such times and in such manner as the
Mortgagee shall determine, any amount under this paragraph remaining to the
Mortgagor’s credit.

4.15     Payment of Indebtedness.  Mortgagor will timely pay and discharge the
Indebtedness or any part thereof in accordance with the terms and conditions of
the Note and the Security Documents.

ARTICLE V

NEGATIVE COVENANTS

          Until the entire indebtedness shall have been paid in full, Mortgagor
hereby covenants and agrees as follows:

5.1     Use Violations, Etc.  Mortgagor will not use the Mortgaged Property or
allow the same to be used or occupied for any unlawful purpose or in violation
of any permit or certificate, or any law, ordinance, regulation or restrictive
covenant, covering, affecting or applying to the ownership, use or occupancy
thereof, or permit or suffer any act to be done or any condition to exist on the
Mortgaged Property or any article to be brought thereon, which may be dangerous,
unless safeguarded as required by law, or which may, in law, constitute a
nuisance, public or private.

5.2     Alterations, Etc.  Mortgagor will not commit or knowingly permit any
waste of the Mortgaged Property or perform any clearing, grading, filling or
excavation of the Mortgaged Property or make or permit to be made any
alterations or additions to the Mortgaged Property which would have the effect
of materially diminishing the value thereof (in Mortgagee’s opinion) or which
will in any way increase any ordinary fire or other hazard arising out of
construction or operation thereof, provided that nothing in this paragraph shall
prohibit the construction of the Improvements by Mortgagor under the terms and
conditions of the Loan Agreement, if any.

7

--------------------------------------------------------------------------------




5.3     Replacement of Fixtures, Improvements or Personal Property.  Mortgagor
will not permit any of the Fixtures or Improvements (or Personal Property, if
any) to be removed at any time from the Land, without the prior written consent
of Mortgagee, unless actually replaced by an article of equal suitability and
value, owned by Mortgagor and free of any vendor’s lien, and unless such
replacement article is encumbered by this Mortgage free and clear of any lien or
security interest except such as may be approved in writing by Mortgagee.

5.4     Other Liens.  Mortgagor will not, without the prior written consent of
Mortgagee, create or permit to be created or to remain, any mortgage, pledge,
lien, encumbrance or charge on (whether prior or subordinate to the lien of this
Mortgage), the  Mortgaged Property or income therefrom, other than the Security
Documents and the Permitted Encumbrances.

5.5     Change in Ownership of Mortgagor.  Mortgagor will not, without the prior
written consent of Mortgagee, transfer stock in Mortgagor held by any
stockholder of Mortgagor owning, directly or indirectly, five percent (5%) or
more of the issued and outstanding stock of Mortgagor as of the date hereof
(whether such purported transfer shall be by direct transfer by such
stockholder, the result of encumbrance of such stock by such stockholder or the
result of action by any party against such stockholder) or issue any additional
stock of Mortgagor after the date hereof. Notwithstanding the foregoing,
provided Mortgagor remains a 100% subsidiary of The Goldfield Corporation,
Mortgagor may transfer interests among Mortgagor and the Guarantor entities,
subject to prior written notice to Mortgagee of said transfers.

5.6     Removal or Demolishment.  Mortgagor will not, without the prior written
consent of Mortgagee, remove, demolish or substantially alter any Improvements
on the Land.

ARTICLE VI

EVENTS OF DEFAULT

          The term “Event of Default,” as used in the Loan Documents and in the
Note, shall mean (in addition to the occurrence or happening designated as a
default or event of default in the respective Loan Document) the occurrence or
happening, at any time or from time to time, of any one or more of the
following:

6.1     Non-Payment of Indebtedness.  If Mortgagor shall default in the due and
punctual payment of all of the Indebtedness or any portion of any installment or
part of the Indebtedness as and when the same shall be or become due and
payable.

6.2     Performance of Obligations.  If Mortgagor or others shall:  (A) default
in the due observance or performance of any of the Obligations; or (B) violate
any of the negative or other covenants contained in Article V or otherwise
herein.

6.3     False Representation.  If any representation or warranty made by or on
behalf of Mortgagor or others in, under or pursuant to the Note, the Security
Documents or the Loan Documents shall be false or misleading in any material
respect as of the date on which such representation or warranty was made.

6.4     Judgment.  If a final judgment for the payment of money in excess of
Five Hundred Dollars ($500.00) shall be rendered against Mortgagor and the same
shall either:  (A) if same does not at any time create a lien against the
Mortgaged Property remain undischarged for a period of the applicable appeal
period during which period execution shall not be effectively stayed; or  (B) if
same at any time constitutes a lien against the Mortgaged Property and is not
within five (5) days after request by Mortgagee either discharged or bonded so
that same is removed as a lien against the Mortgaged Property.

6.5     Voluntary Bankruptcy, Etc.  If Mortgagor or any Guarantor shall:  (A)
voluntarily be adjudicated a bankrupt or insolvent; or  (B) seek or consent to
the appointment of a receiver or trustee for itself or for all or any part of
its property; or  (C) file a petition seeking relief under the bankruptcy or
other similar laws of the United States or any state or any other competent
jurisdiction; or  (D) make a general assignment for the benefit of creditors;
or  (E) admit in writing its inability to pay its debts as they mature.

8

--------------------------------------------------------------------------------




6.6     Involuntary Bankruptcy, Etc.  If a court of competent jurisdiction shall
enter an order, judgment or decree appointing, with or without the consent of
Mortgagor, a receiver or trustee for any Mortgagor, or any Guarantor, or for all
or any part of the property of any Mortgagor or any Guarantor or approving a
petition filed against any Mortgagor, or any Guarantor seeking relief under the
bankruptcy or other similar laws of the United States or any state or other
competent jurisdiction, and such order, judgment or decree shall remain in force
undischarged or unstayed for a period of thirty (30) days.

6.7     Dissolution.  If any Mortgagor, which is a corporation, shall dissolve
or liquidate without the prior written consent of Mortgagee; or, if any
Guarantor, which is a corporation, shall liquidate for any reason whatsoever.

6.8     Acceleration Under Article XII Hereof.  If Mortgagee accelerates the due
date for payment of the Indebtedness under Article XII hereof and Mortgagor
fails to pay the Indebtedness within fifteen (15) days after the expiration of
the thirty (30) day written notice by Mortgagee to Mortgagor provided for in
Article XII.

6.9     Foreclosure of Other Liens.  If the holder of any mortgage, deed of
trust, deed to secure debt or other lien on the Mortgaged Property, whether a
Permitted Encumbrance or not (without hereby implying Mortgagee’s consent to any
such mortgage, deed of trust, deed to secure debt or other lien) institutes
foreclosure or other proceedings for the enforcement of any of its remedies
thereunder.

6.10     Other Events of Default.  Any occurrence or happening described as a
default or an Event of Default under this Mortgage, including but not limited to
any paragraph of Article XIII of this Mortgage.

6.11     Cross Default.  A default or Event of Default under any one or more of
the Security Documents or Loan Documents shall constitute a default or an Event
of Default herein and under all other indebtedness of any Mortgagor, or any
Guarantor to Mortgagee, and a default or Event of Default under any other loan
any Mortgagor, or any Guarantor have at any time to Mortgagee or any other
lender shall constitute a default or an Event of Default hereunder.

ARTICLE VII

DEFAULT AND FORECLOSURE

7.1     Remedies.  If an Event of Default shall occur Mortgagee may, at its
option, exercise any, some or all of the following remedies, concurrently or
consecutively:

 

7.1.1

Acceleration.  Declare the unpaid portion of the Indebtedness to be immediately
due and payable, without further notice or demand (each of which hereby is
expressly waived by Mortgagor), whereupon the Indebtedness shall become
immediately due and payable, anything in the Note or in the Security Documents
or Loan Documents to the contrary notwithstanding.

9

--------------------------------------------------------------------------------




 

7.1.2

Safeguarding or Completion of Improvements; Additional Future Advances.  To the
maximum extent permitted under the laws of the state in which the Mortgaged
Property is situated, Mortgagee shall have the right, but not the duty, to enter
into possession of the Mortgaged Property and perform or engage others to
perform any and all work and labor, supply materials and incur any costs and
expenses, including attorneys’ fees, necessary to protect, secure or complete
the Improvements substantially in accordance with the Plans and Specifications
therefor (the “Plans and Specifications”) with such changes in the Plans and
Specifications as Mortgagee may deem desirable and employ watchmen to protect
the Mortgaged Property.  If Mortgagee undertakes any, some or all of its rights
in the first sentence of this paragraph, Mortgagor agrees that on account
thereof:  (A) Mortgagee may continue to make future advances of the un-advanced
portion of the principal of the Note, even if such advances are not in
accordance  with the Loan Agreement but are  in such manner and for such
purposes as Mortgagee deems advisable; and  (B) Mortgagee may make additional
future advances (the “Additional Future Advances”) in such manner and for such
purposes as Mortgagee deems advisable, even if such advances are in excess of
the original principal amount of the Note. The Additional Future Advances shall
bear interest at the Default Rate from date of disbursement and the Additional
Future Advances and interest thereon shall be payable in accordance with the
terms of the Note and this Mortgage.  Mortgagor agrees that all of the advances
made under the provisions of the second sentence of this paragraph shall be
deemed to have been advanced by Mortgagee to Mortgagor and all such advances
shall be a portion of the Indebtedness and shall be secured by the lien of this
Mortgage.  For the purpose of exercising its rights under the first sentence of
this paragraph, Mortgagor hereby constitutes and appoints Mortgagee its true and
lawful Attorney-in-Fact with full power of substitution and empowers said
attorney as follows: to use any funds of Mortgagor, including any balance of
Mortgagor’s funds which may be held in escrow and any funds which Mortgagee has
the right to advance as provided in the second sentence of this paragraph, on
account of any, some of or all of the rights of Mortgagee under the first
sentence of this paragraph; to make such additions and changes and corrections
in the Plans and Specifications as shall be necessary or desirable to complete
the Improvements in substantially the  manner contemplated by the Plans and
Specifications; to employ such attorneys, contractors, sub-contractors, agents,
architects and inspectors as shall be required for the exercise of said rights
by Mortgagee; to pay, settle or compromise all existing bills and claims which
are, may, or appear to be liens against the Mortgaged Property, or the payment
of which may be necessary or desirable in the opinion of Mortgagee for the
completion of the work, the protection of the Improvements or the clearance of
title, without inquiring into the accuracy or validity of any thereof; to
execute in the name of Mortgagor all applications and certificates which may be
required by any construction contract; and with respect to the  construction of
the Improvements to do any and every act which Mortgagor may do in its own
behalf.  It is understood and agreed that this power of attorney shall be deemed
to be a power coupled with an interest which cannot be revoked. Said
Attorney-in-Fact shall also have power, but not the duty, to prosecute and
defend all actions or proceedings in connection with the construction of the
Improvements and to take such action and require such performance as it deems
necessary.  Mortgagor hereby assigns and transfers to Mortgagee all sums
advanced hereunder and all sums in escrow, subject to the condition that said
sums, if any, be used in connection with any, some or all of the rights of
Mortgagee set forth in the first sentence of this paragraph and provided however
that this sentence shall in no way restrict the use or rights of Mortgagee in or
of any other collateral (whether cash or otherwise) held by Mortgagee under any
other agreements with Mortgagor or others in conjunction with or as security for
the Indebtedness.  The Event of Default giving rise to the rights of Mortgagee
under this paragraph shall be a continuing Event of Default and even though
Mortgagee has elected to exercise its rights under this paragraph, such an Event
of Default and any other Events of Default thereafter occurring shall continue
to exist and Mortgagee, at its option and without notice to Mortgagor, may at
any time cease exercising its rights under this paragraph and may exercise any
other remedy under this Mortgage by reason of such continuing Event of Default
or Events of Default.

 

 

 

 

7.1.3

Enforcement of Mortgage.  Mortgagee, with or without entry, personally or by its
agents or attorneys, insofar as applicable, may:  (A) institute proceedings for
the complete foreclosure of this Mortgage; or  (B) institute proceedings to
collect any delinquent installment or installments of the Indebtedness without
accelerating the due date of the entire Indebtedness by proceeding with
foreclosure of this Mortgage with respect to any delinquent installment or
installments of the Indebtedness only and any sale of the Mortgaged Property
under a foreclosure proceeding under this subparagraph shall be subject to and
shall not affect the un-matured part of the Indebtedness and this Mortgage shall
be and continue as a lien on the Mortgaged Property securing the un-matured
Indebtedness; or  (C) take such steps to protect and enforce its rights whether
by action, suit or proceeding in equity or at law for the specific performance
of any Obligation, covenant, condition or agreement in the Note in the Security
Documents, or in aid of the execution of any power herein granted, or for any
foreclosure hereunder, or for the enforcement of any other appropriate legal or
equitable remedy or otherwise as Mortgagee shall elect; or  (D) enforce this
Mortgage in any other manner permitted under the laws of the state in which the
Mortgaged property is situated.

10

--------------------------------------------------------------------------------




 

7.1.4

Sale.  Any sale or sales made under or by virtue of this Article, shall operate
to divest all the estate, right, title, interest, claim and demand whatsoever at
law or in equity, of the Mortgagor in and to the properties and rights so sold,
and shall be a perpetual bar both at law and in equity against the Mortgagor and
against any and all persons claiming or who may claim the same, or any part
thereof from, through or under the Mortgagor, to the maximum extent permitted by
the law of the state in which the Mortgaged Property is located.

 

 

 

 

7.1.5

Receiver.  Apply to any court of competent jurisdiction to have a receiver
appointed to enter upon and take possession of the Mortgaged Property, collect
the Rents and profits therefrom and apply the same as the court may direct, such
receiver to have all of the rights and powers permitted under the laws of the
state in which the Mortgaged Property is situated.  The right to the appointment
of such receiver shall be a matter of strict right without regard to the value
or the occupancy of the Mortgaged Property or the solvency or insolvency of
Mortgagor.  The expenses, including receiver’s fee, counsel’s fees, costs and
agent’s commission incurred pursuant to the powers herein contained shall be
secured hereby.

 

 

 

 

7.1.6

Remedies as to Personal Property.  Mortgagee may exercise any or all of its
rights and remedies under the Uniform Commercial Code or other applicable law of
the state in which the Mortgaged Property is located as well as all other rights
and remedies possessed by Mortgagee, all of which shall be cumulative. 
Mortgagee hereby is authorized and empowered to enter the Mortgaged Property or
other place where the Personal Property may be located without legal process,
and take possession of the Personal Property without notice or demand which
hereby are waived.  Whenever Mortgagor is in default hereunder, and upon demand
by Mortgagee, Mortgagor shall make the Personal Property available to Mortgagee
at a place reasonably convenient to Mortgagee.  Mortgagee may waive any default
or Event of Default before or after that default or Event of Default has been
declared, without impairing its right to declare a subsequent default or Event
of Default hereunder, this right being a continuing one.  Mortgagee, with notice
may sell at one or more public or private sales, without further notice, and for
such price as the Mortgagee may deem fair, any and all of the Personal Property
secured by this Mortgage or the Security Agreement, and any other security or
property held by the Mortgagee.  Mortgagee may be the purchaser of any or all of
the Personal Property and may hold the Personal Property thereafter in its own
right absolutely, free from any claims of Mortgagor or right of redemption.  It
is expressly agreed in accordance with the provisions of the Florida Uniform
Commercial Code, ten (10) days notice by Mortgagee to Mortgagor shall be deemed
to be reasonable notice under any provision of the Florida Uniform Commercial
Code requiring such notice; provided, that Mortgagee may at its option dispose
of the collateral in accordance with Mortgagee’s rights and remedies in respect
to the real property pursuant to the provisions of this Mortgage, in lieu of
proceeding under the Florida Uniform Commercial Code.

 

 

 

 

7.1.7

Other.  Mortgagee may exercise any other remedy now or hereafter existing in
equity, at law, by virtue of statute or otherwise of the state in which the
Mortgaged Property is situated.

7.2     Separate Sales.  Any real estate or any interest or estate therein sold
pursuant to any court order obtained by virtue of this Mortgage, or pursuant to
any other judicial proceedings under this Mortgage, may be sold in one parcel,
as an entirety, or in such parcels, and in such manner or order as Mortgagee, in
its sole discretion, may elect to the maximum extent permitted by the laws of
the state in which the Mortgaged Property is situated.

11

--------------------------------------------------------------------------------




7.3     Remedies Cumulative and Concurrent.  The rights and remedies of
Mortgagee as provided in the Note, the Security Documents, any of the Loan
Documents, shall be cumulative and concurrent and may be pursued separately,
successively or together against Mortgagor, any Guarantor, the Mortgaged
Property or any part or parcel thereof, any other collateral, or any one or more
of them, at the sole discretion of Mortgagee, and may be exercised as often as
occasion therefor shall arise, all to the maximum extent permitted by the laws
of the state in which the Mortgaged Property is situated.  If Mortgagee elects
to proceed under one right or remedy under the Security Documents, the Note, or
any of the Loan Documents Mortgagee may at any time cease proceeding under such
right or remedy and proceed under any other right or remedy under the Security
Documents, the Note or any of the Loan Documents.  The failure to exercise any
such right or remedy shall in no event be construed as a waiver or release
thereof.

7.4     Credit of Mortgage.  Upon any sale made under or by virtue of this
Article, Mortgagee may bid for and acquire the Mortgaged Property and in lieu of
paying cash therefor may make settlement for the purchase price by crediting
upon the Indebtedness the amount of Mortgagee’s bid.

7.5     No Conditions Precedent to Exercise of Remedies. Neither Mortgagor nor
any other person now or hereafter obligated for payment of all or any part of
the Indebtedness shall be relieved of such obligation by reason of the failure
of Mortgagee to comply with any request of Mortgagor or of any other person so
obligated to take action to foreclose on this Mortgage or otherwise enforce any
provisions of the Security Documents, the Note or any of the Loan Documents, or
by reason of the release, regardless of consideration, of all or any part of the
Mortgaged Property (or any collateral), or by reason of any agreement or
stipulation between any subsequent owner of the Mortgaged Property and Mortgagee
extending the time of payment or modifying the terms of the Security Documents,
the Note or any of the Loan Documents without first having obtained the consent
of Mortgagor, or any Guarantor or such other person; and in the latter event
Mortgagor and all such other persons shall continue to be liable to make payment
according to the terms of any such extension or modification agreement, unless
expressly released and discharged in writing by Mortgagee.

7.6     Release of Collateral, Effect on Subordinate Liens. Mortgagee may
release, regardless of consideration, any part of the Mortgaged Property, any
other collateral, or Obligations without, as to the remainder of the security,
in any way impairing or affecting the lien of the Security Documents or their
priority over any subordinate lien.  The holder of any subordinate lien by the
acceptance of such subordinate lien agrees to be bound by the terms of this
paragraph.

7.7     Other Collateral.  For payment of the Indebtedness, Mortgagee may resort
to any other security therefor, if any, held by Mortgagee in such order and
manner as Mortgagee may elect without affecting its remedies under this
Mortgage, to the maximum extent permitted by the laws of the state in which the
Mortgaged Property is situated.

7.8     Waiver of Redemption, Notice, Marshaling, Etc.  Mortgagor hereby waives
and releases, to the maximum extent permitted by the laws of the state in which
the Mortgaged Property is situated:  (A) all benefit that might accrue to
Mortgagor by virtue of any present or future law exempting the Mortgaged
Property, or any part of the proceeds arising from any sale thereof, from
attachment, levy or sale on execution, or providing for any appraisement,
valuation, stay of execution, exemption from civil process, redemption or
extension of time for payment; and  (B) unless specifically required herein, all
notices of Mortgagor’s default, or of Mortgagee’s election to exercise, or
Mortgagee’s actual exercise, of any option or remedy under the Note, the
Security Documents or any of the Loan Documents; and  (C) any right to have the
Mortgaged Property marshaled; provided that if any of the rights waived by
Mortgagor in this paragraph  affect or extend the time for sale of the Mortgaged
Property, affect Mortgagee’s rights to enforce this Mortgage or affect
Mortgagor’s right to redeem, Mortgagee shall have the right to elect to accept
or reject the waiver of such right by Mortgagor, and such election may be made
by Mortgagee at the time of or at any time prior to the entry of a decree or
judgment of foreclosure in the court in which this Mortgage is being foreclosed.

12

--------------------------------------------------------------------------------




7.9     Discontinuance of Proceedings.  In case Mortgagee shall have proceeded
to enforce any right under the Note, the Security Documents or any of the Loan
Documents and such proceedings shall have been discontinued or abandoned for any
reason, then in every such case Mortgagor and Mortgagee shall be restored to
their former positions and the rights, remedies and powers of Mortgagee shall
continue as if no such proceedings had been instituted.

7.10     Application of Proceeds.  The proceeds of any sale of all or any
portion of the Mortgaged Property shall be applied by Mortgagee in the following
order:  (A) first, to the payment of receiver’s fees and expenses, to the
payment of Mortgagee’s  attorney’s fees and other legal expenses and to the
payment of costs and expenses of Mortgagee in connection with proceedings under
this Article;  (B) second, to the payment of any other sums due Mortgagee
hereunder (other than the Note) and accrued interest;  (C) third, to the payment
of accrued and unpaid interest on the Note; and  (D) fourth, to the payment of
the unpaid principal balance of the Note; or  (E) in such order as required by
the laws of the state in which the Mortgaged Property is situated; provided that
if the sale is pursuant to paragraph 7.1.3(B) of this Mortgage, the proceeds of
such sale shall be applied first to the payment of Mortgagee’s attorney’s fees
and other legal expenses in connection with such proceedings, and, second, to
the delinquent installment or installments of the Indebtedness involved in the
proceeding giving rise to such sale. Mortgagor shall be and remain liable to
Mortgagee for any deficiency to the extent permitted by the laws of the state in
which the Mortgaged Property is situated until all of the Indebtedness is paid
in full.

ARTICLE VIII

CONDEMNATION

8.1     Condemnation.  Mortgagor hereby assigns, transfers and sets over to
Mortgagee for application on  account of the Indebtedness all rights of
Mortgagor to any award or payment with respect to:  (A) any taking of the
Mortgaged Property as a result of, or by agreement in lieu of, the exercise of
the right of condemnation or eminent domain;  (B) any such taking of  (i) any
appurtenances to the Mortgaged Property  or of vaults, areas or projections
outside the boundaries of the Mortgaged Property,  (ii) rights in, under or
above or of access to the alleys, streets or avenues adjoining or crossing the
Mortgaged Property or  (iii) rights and benefits of light, air or view
appurtenant to the Mortgaged Property; and  (C) any damage to the Mortgaged
Property due to governmental action, but not resulting  in, a taking of any
portion of the Mortgaged Property, such as, without limitation, the changing of
the grade of any street adjacent to the Mortgaged Property.  Mortgagor hereby
agrees to file and prosecute its claim or claims for any such award or payment
in good faith and with due diligence and cause the same to be collected and paid
over to Mortgagee, and hereby irrevocably authorizes and empowers Mortgagee, in
the name of Mortgagor or otherwise, to collect and receipt for any such award or
payment and, in the event Mortgagor fails to act, or in the event that an Event
of Default has occurred and is continuing, to file and prosecute such claim or
claims and to accept any such award or payment without obligation to question
the amount thereof.  Mortgagee may participate in any such proceedings and
Mortgagor from time to time will deliver to Mortgagee all instruments requested
by it to permit such participation.

8.2     Application of Proceeds.  All proceeds received by Mortgagee under
paragraph 8.1 shall be applied as follows, in the order of priority indicated: 
(A) to reimburse Mortgagee for all costs and expenses, including reasonable
attorney’s fees, incurred in connection with the taking or otherwise hereunder; 
(B) to the payment of accrued and unpaid interest on the Note at the Interest
Rate specified therein regardless of the rate of interest payable on the award
or payment by the condemning authority;  (C) to the prepayment of the unpaid
principal of the Note, without premium; and  (D) to the prepayment of the
balance of the Indebtedness, if any.  The balance of the proceeds, if any, will
be paid to Mortgagor.

13

--------------------------------------------------------------------------------




ARTICLE IX

ASSIGNMENT OF LEASES AND RENTS

9.1     Approval of Lease.  Mortgagor covenants and agrees not to execute and
deliver any Lease without written approval of the Lease by Mortgagee.

9.2     Assignment.  In order to secure further the payment of the Indebtedness
and the observance, performance and discharge of the Obligations, Mortgagor
hereby sells, assigns, transfers and sets over to Mortgagee all of Mortgagor’s
right, title and interest in, to and under the Leases, any guaranties of said
Leases, and in and to the Rents.

9.3     Performance Under Leases.  Mortgagor covenants and agrees that it will,
at its cost and expense, perform and discharge, or cause to be performed and
discharged, all of the obligations and undertakings of Mortgagor or its agents
under the Leases and will use its best efforts to enforce or secure, or cause to
be enforced or secured, the performance of each and every obligation and
undertaking of the respective tenants under the Leases, and will appear in and
defend, at its cost and expense, any action or proceeding arising under or in
any manner connected with the Leases or the obligations and undertakings of any
tenant thereunder.

9.4     No Rent Prepayments.  Mortgagor, without written approval of Mortgagee,
shall not assign or otherwise encumber future rental payments under the Leases
or collect or accept Rent for more than one (1) month in advance.

9.5     No Obligation of Mortgagee.  This Assignment shall not be deemed or
construed to constitute Mortgagee as a mortgagee in possession of the Mortgaged
Property nor to obligate Mortgagee to take any action or to incur expenses or
perform or discharge any obligation, duty or liability of Mortgagor under any
Lease.

9.6     Payment of Rents to Mortgagor Until Default. Unless and until an Event
of Default occurs, Mortgagor shall be entitled to collect the Rents as and when
they become due and payable.  Mortgagor hereby agrees that the respective
tenants under the Leases, upon notice from Mortgagee of the occurrence of an
Event of Default, shall thereafter pay to Mortgagee the Rents due and to become
due under the Leases without any obligation to determine whether or not such an
Event of Default does in fact exist.

9.7     Termination or Modification.  Mortgagor will not  (i) without the prior
written consent of Mortgagee, except where the lessee is in default under a
Lease, terminate or consent to the cancellation or surrender of any Lease of the
Mortgaged Property, now existing or hereafter to be made, except that any Lease
may be canceled if, promptly after the cancellation or surrender thereof, a new
Lease is entered into with a new lessee having, in the judgment of Mortgagee, a
credit standing at least equivalent to that of the lessee whose Lease was
canceled, on substantially the same terms as the terminated or canceled Lease
or  (ii) execute and deliver a modification of any Lease without prior written
consent to the modification by Mortgagee, or  (iii) release any guarantor of any
lease.

9.8     Cumulative Remedies. Each and every right, remedy and power granted to
Mortgagee by this Article shall be cumulative and in addition to any other
right, remedy and power given by the Note and the other instruments executed in
connection therewith, or now or hereafter existing in equity, at law or by
virtue of statute or otherwise.  The failure of Mortgagee to avail itself of any
of the rights and remedies hereof shall not be construed or deemed to be a
waiver of any thereof.

14

--------------------------------------------------------------------------------




ARTICLE X

SECURITY AGREEMENT

10.1     Security Interest.  This Mortgage constitutes a “Security Agreement”
within the meaning of and shall create a security interest under the Uniform
Commercial Code as adopted by the state in which the Fixtures (and Personal
Property, if any) are located, with respect to the Fixtures (and Personal
Property, if any).

10.2     Financing Statements.  Mortgagor agrees to and shall execute and
deliver to Mortgagee, in form and substance satisfactory to Mortgagee, such
Financing Statements, continuation statements, and such further assurances as
Mortgagee may from time to time consider reasonably necessary to create,
perfect, preserve and maintain in full force and effect Mortgagee’s liens upon
the Fixtures (and Personal Property, if any), and to give public notice thereof,
and Mortgagee, at the expense of Mortgagor, may or shall cause such statements
and assurances to be recorded and re-recorded, filed and re-filed, at such times
and places as may be required or permitted by law to so create, perfect,
preserve and maintain such liens and public notice thereof.

10.3     Uniform Commercial Code.  Mortgagee shall have all the rights and
remedies with respect to the Fixtures (and Personal Property, if any) afforded
to it by the Uniform Commercial Code as adopted by the state in which the
Fixtures (and Personal Property, if any) are located, in addition to, but not in
limitation of, the other rights afforded Mortgagee by the Security Documents.

15

--------------------------------------------------------------------------------




ARTICLE XI

MISCELLANEOUS

11.1     Survival of Warranties and Covenants.  The warranties, representations,
covenants and agreements set forth in the Security Documents and the Loan
Documents shall survive the making of the loan and the execution and delivery of
the Note, and shall continue in full force and effect until the Indebtedness
shall have been paid in full.

11.2     Further Assurances.  Mortgagor, upon the reasonable request of
Mortgagee, will execute, acknowledge and deliver such further instruments
(including, without limitation, a declaration of no set-off) and do such further
acts as may be necessary, desirable or proper to carry out more effectively the
purpose of this Mortgage and to subject to the lien hereof any property intended
by the terms  hereof, to be covered thereby and any renewals, additions,
substitutions, replacements or betterments thereto.

11.3     Recording and Filing.  Mortgagor, at its expense, will cause such of
the Security Documents and all supplements thereto for which constructive notice
must be given to protect Mortgagee at all times, to be recorded and filed, and
re-recorded and re-filed, in  such manner and in such places as Mortgagee shall
reasonably request, and will pay all such recording, filing, re-recording,
re-filing taxes, fees and other charges to the maximum extent permitted by the
laws of the state in which the Mortgaged Property is situated.

11.4     Loan Expenses.  To the extent permitted by the laws of the state in
which the Mortgaged Property is situated, Mortgagor shall pay all costs and
expenses in  connection with the preparation, execution, delivery, recording and
performance of the Security Documents, including, but not limited to, fees and
disbursements of counsel appointed by Mortgagee to prepare the Loan Documents,
implementing the Commitment and close the loan transaction recording costs and
expenses, stamp and other taxes, surveys, appraisals and policies of the title
and casualty insurance.

11.5     No Representation by Mortgagee.  By accepting or approving anything
required to be observed, performed or fulfilled, or to be given to Mortgagee,
pursuant to the Security Documents and/or the Loan Documents, including but not
limited to any officer’s certificate, balance sheet, statement of income, profit
and loss or other financial statement, survey or appraisal, Mortgagee shall not
be deemed to have warranted or represented the sufficiency, legality,
effectiveness or legal affect of the same, or of any term, provision or
condition thereof, and such acceptance or approval thereof shall not be or
constitute any warranty or representation with respect thereto by Mortgagee.

11.6     Notice.  All notices, demands, requests and other communications
required under the Security Documents and/or the Loan Documents and the Note
shall be in writing and shall be deemed to have been properly given when
deposited in the United States mail and sent by United States first class mail,
postage prepaid, addressed to the party for whom it is intended at its address
set forth in the preamble hereof.  Any party may designate a change of address
by written notice to the others, given at least ten (10) days before such change
of address is to become effective.

11.7     Mortgagee’s Right to Perform the Obligations.  If Mortgagor shall fail
to make (or cause to be made) any payment or perform any Obligation or other act
required by the Note, the Security Documents, and/or the Loan Documents, then,
at any time thereafter without  notice to or demand upon Mortgagor, except as
herein provided, and without waiving or releasing any remedy, Obligation,
Default or Event of Default, Mortgagee may make such payment or perform such act
for the account of and at the expense of Mortgagor, and shall have the right to
enter the Land for such purpose and to take all such action  thereon and with
respect to the Mortgaged Property as may be necessary or appropriate for such
purpose.  All sums so paid by Mortgagee, and all costs and expenses, including,
without limitation, reasonable attorney’s fees and expenses so incurred,
together with interest thereon at the Default Rate  from the date of payment,
shall constitute a part of the  Indebtedness and shall be paid by Mortgagor to
Mortgagee on demand.  If Mortgagee shall elect to pay any Imposition, or other
sum which Mortgagor is allegedly obligated to pay, Mortgagee shall give written
notice of such election to Mortgagor and if Mortgagor fails to pay such
Imposition or other sum within ten (10) days after giving said notice, Mortgagee
may do so in reliance on any bill, statement or assessment procured from the
appropriate governmental or non-governmental office, without inquiring into the
accuracy, amount or validity of such Imposition or other sum provided Mortgagor
has not contested such Imposition  under paragraph 4.11.  Similarly, in making
any payments  to protect the security intended to be created by the Security
Documents, Mortgagee shall not be bound to inquire into the accuracy, amount or
validity of any apparent or threatened adverse title, lien, encumbrance, claim
or charge before making an advance for the purpose of preventing or removing the
same, provided Mortgagee has given Mortgagor ten (10) days’ written notice of
Mortgagee’s intention to pay same. Mortgagor shall indemnify Mortgagee for all
losses and expenses, including reasonable attorney’s fees, incurred by reason of
any acts performed by Mortgagee pursuant to the provisions of this paragraph,
and any funds expended by Mortgagee to which it shall be entitled to be
indemnified, together with interest thereon at the Default Rate from the date of
such expenditures, shall constitute additions to the Indebtedness and shall be
secured by the Security Documents and Loan Documents and shall be paid by
Mortgagor to Mortgagee upon demand. 

16

--------------------------------------------------------------------------------




11.8     Covenants Running With the Land.  All covenants contained in the
Security Documents shall be binding on the Mortgagor and shall run with the
Mortgaged Property.

11.9     Successors and Assigns.  All of the terms of this Mortgage shall apply
to and be binding upon, and inure to the benefit of, the heirs, devises,
personal representatives, successors and assigns of Mortgagor and Mortgagee,
respectively, and all persons claiming under or through them.

11.10     Severability.  In case any one or more of the Obligations shall be
invalid, illegal or unenforceable in any respect, the validity of the remaining
Obligations shall be in no way affected, prejudiced or disturbed thereby.

11.11     Modification.  This Mortgage may not be changed, waived, discharged,
released or terminated orally, but only by an instrument or instruments in
writing, signed by the party against which enforcement of the change, waiver,
discharge, release or termination is asserted.

11.12     Applicable Law.  This Mortgage shall be governed by and construed
according to the laws in effect in the state in which the Land is situated.

11.13     Strict Performance.  Any failure by Mortgagee to insist upon strict
performance by Mortgagor of any of the terms and provisions of the Security
Documents or of the Note shall not be deemed to be a waiver of any of the terms
or provisions of the Security Documents or the Note, and Mortgagee shall have
the right thereafter to insist upon strict performance by Mortgagor of any and
all of them.  Time is strictly of the essence with respect to this Mortgage and
Mortgagor’s performance hereunder.

11.14     Headings.  The article headings and the section and subsection
entitlements hereof are inserted for convenience of reference only, and shall in
no way alter or modify the text or substance of such articles, paragraphs and
subparagraphs.

11.15     Gender, Etc.  The use of any gender shall include all other genders. 
The singular shall include the plural and the plural shall include the singular.

11.16     Time of Essence.  Time is specifically made of the essence with
respect to the performance by the Mortgagor and the Guarantor.

11.17     Relief from Automatic Stay.  The Mortgagor hereby agrees that, in
consideration of the Mortgagee funding the Loan, in the event that the Mortgagor
shall (i) file with any bankruptcy court of competent jurisdiction or be the
subject of any petition under Title 11 of the United States Code, as amended
(“Title 11”); (ii) be the subject of any order for relief issued under Title 11;
(iii) file or be the subject of any petition seeking any reorganization,
arrangement, composition, readjustment, liquidation, dissolution or similar
relief under any present or future federal or state act or law relating to
insolvency or bankruptcy, or other relief from creditors for debtors; (iv) have
sought or consented to or acquiesced in the appointment of any trustee,
receiver, conservator, or liquidator; (v) be the subject of any order, judgment,
or decree entered by any court of competent jurisdiction approving a petition
filed against such party for any reorganization, arrangement, composition,
readjustment, liquidation, dissolution, or similar relief under any present or
future federal or state act or law relating to insolvency or bankruptcy, or
other relief from creditors for debtors, the Mortgagee shall thereupon be
entitled to relief from any automatic stay imposed by Section 362 of Title 11,
or otherwise, on or against the exercise of the rights and remedies otherwise
available to the Mortgagee under this Mortgage and the Loan Documents, and as
otherwise provided by law.

17

--------------------------------------------------------------------------------




ARTICLE XII

CHANGES IN LAW

            In the event of the passage, after the date of this Mortgage, of any
law:  (A) making it illegal for the Mortgagor to pay the whole, or any part of
the Impositions, taxes or assessments or charges or liens herein required to be
paid by Mortgagor; or  (B) rendering the payment by Mortgagor of all taxes
levied or assessed upon the Security Documents or the interest in the Mortgaged
Property represented thereby unlawful; or  (C) rendering the covenants for the
payment of the matters set forth in subparagraphs (A) and (B) of this paragraph
by the Mortgagor legally inoperative, the entire unpaid balance of the
Indebtedness shall, after thirty (30) days’ written notice to Mortgagor, become
immediately due and payable, anything in the Note or the Security Documents to
the contrary notwithstanding.

ARTICLE XIII

ADDITIONAL PROVISIONS

13.1     Notice of Sale of Mortgaged Property; Indebtedness Due on Sale of
Mortgaged Property.  Mortgagor shall give immediate written notice to the
Mortgagee of any proposed sale, conveyance, transfer or change of ownership of
the Land, the Mortgaged Property, or any part thereof.  In the event the
Mortgaged Property is sold, conveyed, or transferred without the prior written
consent of the Mortgagee, (which may be unreasonably withheld) then, at the
option of the Mortgagee and notwithstanding any provision of this Mortgage or
the Note (or the Security Documents or the Loan Documents) to the contrary,
Mortgagee may declare the entire Indebtedness to be immediately due and payable,
and failure to pay the Indebtedness shall be an Event of Default under Article
VI of this Mortgage. Failure of Mortgagee to exercise this option shall not
constitute a waiver of its right to exercise such option in the event of any
subsequent sale, conveyance, or transfer of the Mortgaged Property.

13.2     Maximum Rate of Interest.  Anything in the Note, this Mortgage, the
Loan Agreement, the Commitment or any other agreements or arrangements by the
Mortgagor in connection with the loan evidenced by the Note to the contrary
notwithstanding, if from any circumstances whatever fulfillment of any provision
of any of the foregoing documents or agreements at the time performance of said
provision shall be due shall involve transcending the limit of validity
prescribed by the usury laws applicable in the state where the Land is located
as preempted and prescribed from time to time by the laws of the United States
of America or any rule or regulation of any department or agency thereof, then,
ipso facto the obligation to be fulfilled shall be reduced to the limit of such
validity so that in no event shall exaction be possible under any of the
aforesaid documents or agreements in excess of the limit of such validity, but
such obligation shall be fulfilled to the limit of such validity, and if under
any circumstances whatsoever interest in excess of the limit of such validity
will have been paid by the Mortgagor in connection with the loan evidenced by
the Note, such excess shall be applied by Mortgagee to the unpaid principal
balance of the Note or refunded to the Mortgagor, the manner of handling such
excess to be at Mortgagee’s election, and in case any such excess interest has
accrued, the Mortgagee shall eliminate such excess interest so that under no
circumstances shall interest on the loan evidenced by the Note exceed the
maximum rate allowed by applicable law as preempted and prescribed from time to
time by the laws of the United States of America or any rule or regulation of
any department or agency thereof.

18

--------------------------------------------------------------------------------




13.3     Future Advances.  This Mortgage is given to secure not only the
existing Indebtedness, but also such Future Advances, whether such advances are
obligatory or are to be made at the option of Mortgagee, or otherwise, as are
made within twenty years from the date hereof, to the same extent as if such
Future Advances were made on the date of the execution of this Mortgage.  The
total amount of indebtedness that may be so secured may decrease or increase
from time to time, but the total unpaid principal balance so secured at one time
shall not exceed five (5) times the face amount of the Note, plus interest
thereon, and any disbursements made for the payment of taxes, levies or
insurance on the Mortgaged Property, or other monies expended to protect the
security of Mortgagee, with interest on such disbursements.  Nothing contained
herein shall in anyway be construed to obligate Mortgagee to make any future
advances.

13.4     Mortgagor to Furnish Financial Statements. Mortgagor shall annually,
until the Indebtedness has been fully paid, comply with the following reporting
requirements by providing the following information to Mortgagee:

 

a.

Quarterly 10Q reports and annual 10K reports of Borrower and Guarantor when
filed with the S.E.C., within two weeks of the time required for filing by the
Securities and Exchange Commission;

 

 

 

 

b.

Financial records for Southeast Power Corporation and other subsidiaries as
reasonably requested by Mortgagee; and

 

 

 

 

c.

Such other financial information or disclosure deemed necessary by Mortgagee
from time to time.

13.5     Loan Agreement.  The loan evidenced by the Note and secured by this
Mortgage is to be disbursed in accordance with the terms and provisions of the
Loan Agreement.  Mortgagor agrees to fully, duly and promptly discharge each and
every of its agreements contained in the Loan Agreement and comply with, abide
by and perform all of terms and conditions thereof.  The Loan Agreement provides
for and governs the method of disbursements of the principal sum evidenced by
the Note and secured by this Mortgage as therein specified and contains various
other agreements with respect to the loan transaction.  Any default under the
provisions of the Loan Agreement shall be and constitute a Default or an Event
of Default under the terms of this Mortgage.  Upon the occurrence of a Default
or an Event of Default, Mortgagee may, at its option, cease making advances to
Mortgagor under the Note and take such other action as it may deem necessary to
protect its security.  Nothing herein or in the Loan Agreement shall obligate
Mortgagee to construct or equip any Improvements on the Mortgaged Property or 
pay for the construction or equipage of any such Improvements.  Mortgagee shall
not be required to determine  whether the loan proceeds disbursed to the
Mortgagor are applied in accordance with the provisions of the Loan Agreement or
any other document pertaining to the loan hereby secured.

19

--------------------------------------------------------------------------------




13.6     Rights of Mortgagor Under Prior or Subordinate Mortgages and Rights of
Mortgagee.  (A) Mortgagor hereby covenants and agrees  (i) to promptly observe
and perform all of the covenants and conditions contained in any prior or
subordinate mortgage, whether a Permitted Encumbrance or not, on the Mortgaged
Property, and which are required to be observed or performed by Mortgagor and to
do all things necessary to preserve and keep unimpaired its rights thereunder; 
(ii) to promptly notify Mortgagee in writing of any default by the Mortgagor in
the performance and the observance of any of the terms, covenants or conditions
on the part of Mortgagor to be performed or observed under such prior or
subordinate mortgage or of the occurrence of any event which, regardless of the
lapse of time, would constitute a default under such prior or subordinate
mortgage and promptly to cause a copy of each such notice given by the mortgagee
thereunder to the Mortgagor to be delivered to Mortgagee;  (B) In the event
Mortgagor fails to make any payment required under such prior or subordinate
mortgage or to do any act set forth in the preceding sub-paragraph herein
provided, then Mortgagee may, but without obligation so to do, and without
notice to or demand upon Mortgagor, and without releasing Mortgagor from any
obligation hereof, make or do the same in such manner and to such extent as
Mortgagee may deem necessary to protect its interest under this Mortgage. 
Mortgagee’s rights hereunder shall specifically include, but without limitation
thereto, the right to pay any and all payments of interest and principal,
insurance premiums, taxes and assessments and other sums due or to become due
under such prior or subordinate mortgage and reimbursement by Mortgagor for such
payments shall be due Mortgagee immediately and without demand and such payments
shall be secured by the Mortgage;  (C) In the event Mortgagor fails to perform
any of the terms, covenants and such conditions required to be performed or
observed by Mortgagor under such prior or subordinate mortgage, then Mortgagee
may, but without obligation so to do, and without notice or demand upon
Mortgagor and without relieving Mortgagor from any obligation hereof, take any
action Mortgagee deems necessary or desirable to prevent or cure any such
default by Mortgagor.  Upon receipt by Mortgagee from Mortgagor of any written
notice of default by Mortgagor under such prior or subordinate mortgage,
Mortgagee may rely thereon and take any action it deems necessary to cure such
default even though the existence of such default or the nature thereof may be
questioned or denied by the Mortgagor or by any party on behalf of the
Mortgagor.  Mortgagor hereby expressly grants to Mortgagee, and agrees that
Mortgagee shall have, the absolute and immediate right to enter upon the Land or
any part thereof to such extent and as often as the Mortgagee in its sole
discretion deems necessary or desirable in order to prevent or cure any such
default by the Mortgagor.  Mortgagee may pay and expend such sums of money as
Mortgagee in its sole discretion deems necessary for any such purpose, may pay
expenses, employ counsel and pay his reasonable attorney’s fees.  All costs,
charges and expenses so incurred or paid by Mortgagee shall be secured by this
Mortgage and shall become due and payable immediately, whether or not there be 
notice, demand, attempt to collect or suit pending. The amount so incurred or
paid by Mortgagee, together with interest thereon at the Default Rate from the
date incurred until paid by Mortgagor, shall be added to the indebtedness
secured by the lien of this Mortgage to the same extent as if paid or expended
on the date hereof;  (D) Mortgagor agrees that it will not surrender any of its
rights under such prior or subordinate mortgage and will not, without the prior
written consent of Mortgagee consent to any modification, change or any
alteration or amendment of such prior or subordinate mortgage or the obligations
secured thereby, either orally or in writing, and no release or forbearance of
any of Mortgagor’s obligations under such prior or subordinate mortgage whether
pursuant to such prior or subordinate mortgage or otherwise, shall release
Mortgagor from any of its obligations under this Mortgage;  (E) Any default by
Mortgagor or any Event of Default under any prior or subordinate mortgage to
which this Mortgage or the Mortgaged Property may be subject shall constitute an
Event of Default under this Mortgage;  (F) The failure of Mortgagor to repay
Mortgagee for any sums advanced by Mortgagee under this Paragraph within ten
(10) days after demand shall constitute an Event of Default hereunder.

13.7     Notice and Cure Period.  Notwithstanding any provision in the Loan
Agreement, the Note, or the Loan Documents to the contrary, an event of default
shall not be deemed to have occurred hereunder as to a non-monetary provision of
the Loan Agreement unless and until the Borrower shall fail to cure and remedy
said non-monetary breach or default within thirty (30) days after the Borrower
has received written notice thereof from the Bank, and an even of default shall
not be deemed to have occurred hereunder as to a monetary provision of the Loan
Agreement unless and until the Borrower shall fail to cure and remedy said
monetary breach or default within ten (10) days after the Borrower has received
written notice thereof from the Bank.

13.8     Waiver of Right to Jury Trial.  MORTGAGOR AND MORTGAGEE HEREBY
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT EITHER MAY HAVE TO A
TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF,
UNDER OR IN CONNECTION WITH THIS MORTGAGE INCLUDING BUT NOT LIMITED TO ANY POST
JUDGEMENT ACTIONS AND ANY AGREEMENT CONTEMPLATED TO BE EXECUTED IN CONJUNCTION
HEREWITH, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER
VERBAL OR WRITTEN) OR ACTIONS OF EITHER PARTY.  THIS PROVISION IS A MATERIAL
INDUCEMENT FOR THE MORTGAGEE ENTERING INTO THIS AGREEMENT.

20

--------------------------------------------------------------------------------




           IN WITNESS WHEREOF, the Mortgagor has executed this instrument as of
the day and year first above written.

Signed, sealed and delivered in the presence of:

 

PINEAPPLE HOUSE OF BREVARD, INC.,

 

 

a Florida corporation

 

 

 

By:

/s/  Curtis R. Mosley

 

By:

/s/  Stephen R. Wherry

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

Print Name:

Curtis R. Mosley

 

 

STEPHEN R. WHERRY

 

 

 

 

Treasurer

 

 

 

 

 

By:

/s/  Lee Anne Selfridge

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

Print Name:

Lee Anne Selfridge

 

 

 

STATE OF FLORIDA
COUNTY OF BREVARD

The foregoing instrument was executed, sworn to and acknowledged before me this
November 18, 2005, by STEPHENR. WHERRY, as Treasurer of PINEAPPLE HOUSE OF
BREVARD, INC., a Florida corporation, on its behalf.

 

By:

/s/  Curtis R. Mosley

 

 

--------------------------------------------------------------------------------

 

 

Signature of Notary Public

 

 

 

(SEAL)

 

 

 

 

 

 

 

Curtis R. Mosley

 

 

Name of Notary Public

 

 

(Typed, Printed or stamped)


Personally Known

x

OR Produced Identification

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Type of Identification Produced:

 

 

--------------------------------------------------------------------------------

21

--------------------------------------------------------------------------------